       Case 1:17-cr-00302-KPF Document 251 Filed 06/17/20 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                              17 Cr. 302-1 (KPF)

HIKMAT HAMED,                                              ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      Defendant Hikmat Hamed, who is currently incarcerated at the Federal

Correctional Institution in Texarkana, Texas (“FCI Texarkana”), has applied for

compassionate release, in the form of immediate release to home confinement,

pursuant to 18 U.S.C. § 3582(c)(1)(A). (Dkt. #237, 250). In brief, he contends

that he is at an increased risk of contracting, or of having a greater reaction to

infection from, the COVID-19 virus because of pre-existing medical conditions.

The Government opposes this motion. (Dkt. #243). As set forth in the

remainder of this Order, the Court denies Mr. Hamed’s motion for

compassionate release.

                                 BACKGROUND

      In May 2017, Mr. Hamed and five others were charged with (i) conspiracy

to distribute controlled substances, specifically, synthetic cannabinoids, in

violation of 21 U.S.C. § 846; and (ii) conspiracy to introduced misbranded

drugs into interstate commerce, in violation of 18 U.S.C. § 371. (Dkt. #2).

Later that month, a superseding indictment was returned (the “S1

Indictment”), repeating these charges and adding two firearms charges against

two of Mr. Hamed’s co-defendants. (Dkt. #23).
       Case 1:17-cr-00302-KPF Document 251 Filed 06/17/20 Page 2 of 11



      Based on the evidence submitted to the Court over the course of

numerous pretrial and pre-sentencing motions, as well as multiple

sentencings, Mr. Hamed was at the apex of the charged conspiracy. (Revised

Final Presentence Investigation Report (“PSR”) ¶¶ 15-38). Using bank accounts

he controlled, and the cover of his legitimate tobacco business, Mr. Hamed

arranged for the importation of synthetic chemicals from overseas; purchased

inert plant material onto which the chemicals could be sprayed; and secured

foil pouches in which the product could be packaged for distribution. (Id. at

¶ 31). The conspiracy, which spanned multiple states, was responsible for at

least 300 kilograms of mixtures and substances containing synthetic

cannabinoids. (Id. at ¶ 29). As the Government notes

            The DTO’s [Drug Trafficking Organization] distribution
            network extended throughout numerous states,
            including New York, Virginia, Wisconsin, Illinois,
            Missouri, Kentucky, Indiana, and Minnesota. The DTO
            also     deliberately  misbranded       the    synthetic
            cannabinoids in order to, among other things, reduce
            the odds of detection by law enforcement. In recorded
            phone conversations, members of the DTO discussed
            how their product was more potent than the product
            created by competitors, including discussions of how
            human testers were experiencing side-effects from
            sampling the product, including nausea, dizziness, and
            disorientation. Members of the DTO also possessed
            firearms and threatened violence in connection with
            their participation in the DTO. DEA agents seized
            approximately 10 guns from members of the DTO,
            including two firearms from the defendant. During the
            course of the wiretap investigation, the DEA reviewed
            calls in which the defendant discussed using firearms
            to threaten and shoot other people, including suspected
            law enforcement agents conducting surveillance outside
            of the defendant’s warehouse.



                                       2
       Case 1:17-cr-00302-KPF Document 251 Filed 06/17/20 Page 3 of 11



(Dkt. #243 at 2 (record citations omitted)). In November 2017, while on pretrial

release, Mr. Hamed was intercepted attempting to induce a woman to cross

state lines in order to work for him as a prostitute. (PSR ¶ 36). In addition,

law enforcement officers found disturbing images on a cell phone seized from

Mr. Hamed in the course of his arrest. (Id. at ¶¶ 37-38).

      On May 23, 2018, Mr. Hamed pleaded guilty to Count Two of the S1

Indictment pursuant to a plea agreement with the Government. (Dkt. #109

(plea transcript)). In relevant part, the parties stipulated that while the

applicable range under the United States Sentencing Guidelines (“U.S.S.G” or

“Guidelines”) would otherwise be 210 to 262 months’ imprisonment, because of

the statutory maximum associated with Count Two, the Guidelines range

became 60 months’ imprisonment. (PSR ¶ 7).

      Mr. Hamed and his co-defendants engaged in extensive pre-sentencing

motion practice, both oral and written. (See, e.g., Dkt. #148, 162). Mr.

Hamed’s sentencing was held on January 9, 2019, at which time the Court

sentenced him principally to a term of 60 months’ imprisonment. (Dkt. #193

(judgment), 208 (sentencing transcript)). In imposing sentence, the Court

observed:

            I think Mr. Hamed is perhaps the member of this
            conspiracy that is the most difficult to sentence because
            he is so stark in the dichotomy of the good things that
            he has done and the bad things that he has done. And
            though I would not admit to being up at the same time
            Mr. Ricco was in preparing his supplemental
            submission, I have spent a number of days and a
            number of hours thinking about what is the right
            sentence in this case.


                                         3
       Case 1:17-cr-00302-KPF Document 251 Filed 06/17/20 Page 4 of 11



            As hard as I consider all of the factors I keep returning
            to the bad, to how bad the conduct was. Mr. Hamed
            was too integral to too large an organization. The
            organization itself wasn’t large but the amount of
            product they distributed was. He was too aware, not
            only of the damage that could be caused but of the
            damage that was in fact being caused. And though he,
            himself, may not have been violent — that is something
            that I suppose is up for dispute in some of these
            telephone calls — he was comfortable associating
            himself with people who espoused or were at least
            comfortable resorting to violence. While I won’t get into
            it specifically on this record, the [discussion regarding
            prostitution referred to] in paragraph 36 is egregious
            and something with which I think, well, I think it is
            worthy of consideration and I disagree with defense
            counsel’s explanation of it.

            With respect to [the disturbing images from Mr.
            Hamed’s cell phone discussed in paragraph] 37, … I do
            think that this is again reprehensible, egregious
            conduct that does say something as well as the good
            things say something about Mr. Hamed’s character.

(Dkt. #208 at 56-57).

      Mr. Hamed filed his counseled motion for compassionate release on

May 11, 2020. (Dkt. #237). In it, he noted that “on March 31, 2020, Hikmat

Hamed submitted a letter to his Case Manager at FCI Texarkana requesting

release to home detention as a result of his pre-existing medical conditions and

the coronavirus pandemic.” (Id. at 8). However, in its opposition, the

Government presented documentation from the BOP indicating that Mr.

Hamed had not filed a request for compassionate release with the BOP in

March. (Dkt. #243 at 4). Through counsel, Mr. Hamed filed such a request

with the BOP on May 15, 2020. (Id. at Ex. B).




                                       4
       Case 1:17-cr-00302-KPF Document 251 Filed 06/17/20 Page 5 of 11



                               APPLICABLE LAW

      Under 18 U.S.C. § 3582(c)(1)(A), as modified by the First Step Act,

Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018), a court may reduce a

defendant’s sentence upon motion of the Director of the Bureau of Prisons

(“BOP”), or upon motion of the defendant. A defendant may move under

§ 3582(c)(1)(A) only after the defendant has “fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier.” Id.

      When considering an application under § 3582(c)(1)(A), a court may

reduce a defendant’s sentence only if it finds that “extraordinary and

compelling reasons warrant such a reduction,” and that “such a reduction is

consistent with the applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). In making this determination, the

court must consider the “the factors set forth in [18 U.S.C. § 3553(a)] to the

extent that they are applicable.” Id. § 3582(c)(1)(A). “The defendant has the

burden to show he is entitled to a sentence reduction.” United States v.

Ebbers, No. 02 Cr. 1144-3 (VEC), 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020)

(citing United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992)).

      Congress has delegated responsibility to the Sentencing Commission to

“describe what should be considered extraordinary and compelling reasons for

sentence reduction.” 28 U.S.C. § 994(t). The Sentencing Commission has

determined that a defendant’s circumstances meet this standard, inter alia,

                                         5
       Case 1:17-cr-00302-KPF Document 251 Filed 06/17/20 Page 6 of 11



when the defendant is “suffering from a terminal illness” or a “serious physical

or medical condition ... that substantially diminishes the ability of the

defendant to provide self-care within the environment of a correctional facility,”

or if, in the judgment of the BOP, the defendant’s circumstances are

extraordinary and compelling for “other reasons.” U.S.S.G. § 1B1.13(1)(A) &

Application Note 1(A), (D). Following the passage of the First Step Act, courts

may independently determine whether such “other reasons” are present in a

given case, without deference to the determination made by the BOP. See

United States v. Lisi, No. 15 Cr. 457 (KPF), 2020 WL 881994, at *3 (S.D.N.Y.

Feb. 24, 2020). In addition, the Sentencing Commission counsels that a court

should reduce a defendant’s sentence only after determining that “[t]he

defendant is not a danger to the safety of any other person or to the

community.” U.S.S.G. § 1B1.13(2).

                                  DISCUSSION

      On June 12, 2020, Mr. Hamed requested that the Court refrain from

deciding Mr. Hamed’s motion until after June 15, 2020, when his

administrative remedies would be exhausted. (Dkt. #250). The Government

agrees that Mr. Hamed’s administrative remedies would be exhausted after

June 15, 2020. (Dkt. #243). Thus, Mr. Hamed’s motion is now properly before

the Court. The issue at hand is whether Mr. Hamed has identified

“extraordinary and compelling reasons” warranting his release. The Court

finds that he has not.




                                        6
       Case 1:17-cr-00302-KPF Document 251 Filed 06/17/20 Page 7 of 11



      As noted, Mr. Hamed argues that the conditions of his incarceration at

FCI Texarkana place him at a higher risk of contracting COVID-19 (or of having

a more severe reaction if contracted), because of the nature of his confinement

at the facility, his existing medical conditions, and the claimed inability of

prison staff to handle the outbreak. The Court recognizes, as do the parties,

that sister courts in this District have granted, and denied, compassionate

release motions based on the existence of the COVID-19 pandemic and the

risks of its transmission at prisons. See generally United States v. Morrison,

No. 16 Cr. 551-1 (KPF), 2020 WL 2555332, at *2 (S.D.N.Y. May 20, 2020); see

also United States v. Kerrigan, No. 16 Cr. 576 (JFK), 2020 WL 2488269, at *3

(S.D.N.Y. May 14, 2020) (collecting cases). This Court aligns itself with those

courts that have found “that the risks posed by the pandemic alone do not

constitute extraordinary and compelling reasons for release, absent additional

factors such as advanced age or serious underlying health conditions that

place a defendant at greater risk of negative complications from the disease.”

United States v. Nwankwo, No. 12 Cr. 31 (VM), 2020 WL 2490044, at *1-2

(S.D.N.Y. May 14, 2020) (collecting cases); see also United States v. Brady,

No. 18 Cr. 316 (PAC), 2020 WL 2512100, at *3 (S.D.N.Y. May 15, 2020)

(“Instead, compassionate release motions amid the COVID-19 pandemic have

required a ‘fact-intensive’ inquiry, made in the ‘unique circumstances’ and

‘context’ of each individual defendant. In practice, courts in this district have

considered the age of the prisoner; the severity and documented history of the

defendant’s health conditions, as well as the defendant’s history of managing

                                         7
       Case 1:17-cr-00302-KPF Document 251 Filed 06/17/20 Page 8 of 11



those conditions in prison; the proliferation and status of infections in the

prison facility; the proportion of the term of incarceration that has been served

by the prisoner; and the sentencing factors in 18 U.S.C. § 3553(a), with

particular emphasis on the seriousness of the offense, the deterrent effect of

the punishment, and the need to protect the public.” (internal citations

omitted)).

      Mr. Hamed has not demonstrated the existence of extraordinary and

compelling circumstances in his case. Mr. Hamed is 36 years old, which would

otherwise place him at a comparatively low risk of hospitalization or death from

COVID-19. See Weekly Updates by Select Demographic and Geographic

Characteristics, CENTER FOR DISEASE CONTROL,

https://www.cdc.gov/nchs/nvss/vsrr/covid_weekly/index.htm#AgeAndSex

(accessed June 17, 2020). Mr. Hamed focuses, however, on his putative co-

morbidities of ventricular hypertrophy and chronic hypertension. (Dkt. #237 at

3). Significantly, however, while listing the medications he takes in BOP

custody (id. at 3-4), Mr. Hamed in no way suggests that he has been unable to

manage these conditions, or that the BOP has in any way neglected his care,

even during the pendency of the pandemic. See, e.g., Brady, 2020 WL

2512100, at *3-4 (acknowledging serious nature of defendant’s medical

conditions but denying compassionate release where conditions stable and

managed in BOP facility); United States v. Garcia, No. 18 Cr. 802, 2020 WL

2468091, at *5-6 (S.D.N.Y. May 13, 2020) (denying compassionate release to




                                        8
       Case 1:17-cr-00302-KPF Document 251 Filed 06/17/20 Page 9 of 11



defendant with asthma, hypertension, and heart conditions housed in facility

with 40 documented cases of virus).

      Federal courts, including this Court, have been appropriately concerned

about the conditions of confinement at federal facilities. See, e.g., United States

v. Park, No. 16 Cr. 473 (RA), 2020 WL 1970603, at *2 (S.D.N.Y. Apr. 24, 2020).

For its part, this Court has scrutinized the BOP’s Pandemic Influenza Plan, see

https://www.bop.gov/coronavirus/ (accessed June 17, 2020), as well as the

BOP’s listing of confirmed cases among inmates and staff at each facility. As of

the writing of this Order, the BOP has identified one staff member at FCI

Texarkana who has tested positive for COVID-19, although it is not clear to the

Court whether that staff member was assigned to the correctional institution or

to the adjacent minimum-security camp. The Court concludes on balance that

the danger that Mr. Hamed faces from infection with COVID-19, even

accounting for his medical conditions, does not amount to an extraordinary

and compelling reason for granting compassionate release. Cf. United States v.

Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“We do not mean to minimize the risks

that COVID-19 poses in the federal prison system, particularly for inmates like

Raia. But the mere existence of COVID-19 in society and the possibility that it

may spread to a particular prison alone cannot independently justify

compassionate release, especially considering BOP’s statutory role, and its

extensive and professional efforts to curtail the virus’s spread.”).

      Separately, the factors set forth in 18 U.S.C. § 3553(a) counsel against

granting Mr. Hamed’s motion. Those factors include “the nature and

                                         9
      Case 1:17-cr-00302-KPF Document 251 Filed 06/17/20 Page 10 of 11



circumstances of the offense and the history and characteristics of the

defendant,” as well as the need “to protect the public from further crimes of the

defendant.” See 18 U.S.C. § 3553(a)(1), (a)(2)(C). As discussed above, Mr.

Hamed was a linchpin of a wide-ranging conspiracy that distributed synthetic

cannabinoids to multiple states, including New York. Unlike some defendants

in cases of this type, Mr. Hamed was keenly aware of the deleterious health

consequences of the products he was distributing. (See PSR ¶ 26 (“During

recorded telephone conversations, members of the DTO discussed how their

product was more potent than the product created by competitors. They also

discussed how they would test the product, and that the testers would

frequently feel strong side-effects from sampling the product, including nausea,

dizziness and disorientation.”); see also id. at ¶ 21 (“In one such conversation

that took place on November 13, 2016, HAMED and [a co-conspirator]

discussed that approximately six synthetic cannabinoid users had recently

died.”)). The conspirators also kept firearms, and not merely for defensive

purposes. (PSR ¶¶ 34-35 (“During intercepted conversations, DTO members

discussed the reasons for possessing and using their guns, including for

among other things, protection against being robbed; threatening customers

who had not paid for narcotics; threatening competitors and potential law

enforcement officers; and threatening members of the DTO when they engaged

in arguments with each other.”)).

      Separate and apart from his extensive involvement in the charged

conspiracy, Mr. Hamed engaged in additional criminal conduct. As the Court

                                       10
        Case 1:17-cr-00302-KPF Document 251 Filed 06/17/20 Page 11 of 11



noted during his sentencing, Mr. Hamed solicited a woman to work for him as

a prostitute while on pretrial release. (PSR ¶ 36). Even more disturbing are

the images he maintained on his cell phone, the specifics of which are well

known to the parties. (Id. at ¶ 37). In sum, the Court would undermine the

§ 3553(a) factors were it to allow Mr. Hamed to serve just 36 months of a 60-

month sentence. Accordingly, even if the Court had found extraordinary and

compelling circumstances on the facts presented, which it has not, it would

deny Mr. Hamed’s application.1

                                       CONCLUSION

        For the foregoing reasons, Defendant Hikmat Hamed’s motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A) is DENIED. The Clerk of

Court is directed to terminate the motions at docket entry 237 and 250.

        SO ORDERED.

    Dated: June 17, 2020
           New York, New York

                                                      KATHERINE POLK FAILLA
                                                     United States District Judge




1       To the extent he has not done so already, Mr. Hamed can pursue relief in the form of a
        furlough under 18 U.S.C. § 3622 or home confinement as contemplated in the CARES
        Act, Pub. L. No. 116-136 (2020), and the Attorney General’s April 3, 2020 memorandum
        to the BOP. The decision to grant that relief, however, is reserved to the discretion of
        the BOP.

                                              11
